Citation Nr: 0301514	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  95-05 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUE

Entitlement to an increased rating for the service-
connected residuals of a right leg injury, to include 
peroneal nerve palsy, right foot drop and the residuals of 
a fractured right ankle.  

(The issues of service connection for sensory neuropathy 
of the left lower extremity, a head injury with associated 
headaches and osteochondromatosis of the left ankle will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1972.  

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision 
by the RO in San Diego, California that denied, in part, 
service connection for the residuals of a head injury, 
headaches, sensory neuropathy of the left lower extremity, 
and for left ankle synovial osteochondromatosis.  

The May 1994 decision also denied an increased rating for 
the service-connected residuals of the right leg injury, 
but assigned a separate 40 percent evaluation for the 
injury to the right peroneal nerve and a 20 percent rating 
for the right ankle fracture residuals.  

Subsequently, the case was transferred to the RO in Los 
Angeles, California, and in a November 1996 rating 
decision, the RO assigned a combined 40 percent evaluation 
for the service-connected right leg injury and residuals 
of a right ankle fracture pursuant to 38 C.F.R. § 4.68.  

The RO concluded that the May 1994 decision constituted 
clear and unmistakable error in granting the separate 
ratings for the right leg injury.  Thereafter, the case 
was transferred to the RO in Washington, D.C.  

Additionally, in a November 1996 Hearing Officer decision, 
a total compensation rating based on individual 
unemployability was assigned effective on February 6, 
1995.  

Then, in a July 2002 rating decision, the RO assigned a 
100 percent rating for the service-connected post-
traumatic stress disorder (PTSD) effective on April 20, 
2000.  

Finally, the Board notes that it is undertaking further 
development on the issues of service connection for 
sensory neuropathy of the left lower extremity, a head 
injury with associated headaches, and osteochondromatosis 
of the left ankle pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  Therefore, these matters will be the 
subject of a later decision by the Board.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The currently assigned 40 percent rating is maximum 
evaluation assignable for the service-connected right 
below-the-knee injury residuals to include peroneal nerve 
palsy, right foot drop and residuals of a right ankle 
fracture.  



CONCLUSION OF LAW

The claim for an increased rating, greater than 40 
percent, for the service-connected right leg injury to 
include peroneal nerve palsy, right foot drop, and 
residuals of a right ankle fracture must be denied by 
operation of law.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.68, 4.71a 
including Diagnostic Codes 5271, 4.124a including 8521 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran underwent a VA examination in August 1993 and 
had complaints that his right ankle was "excruciatingly" 
painful and that he avoided weight bearing on his lower 
right extremity.  At the time of the examination, the 
veteran used a cane for ambulation.  When the veteran 
placed his right foot down, his toes came down on the 
ground first and then the foot was rotated externally to 
45 degrees.  

The acts of walking and standing was very difficult for 
the veteran.  Active inversion of the right ankle was 15 
degrees and active eversion was zero.  Active dorsiflexion 
of the right ankle was 30 degrees flexion and it rested in 
plantar flexion at 30 to 40 degrees.  The right toes did 
not extend or flex at the metatarsophalangeal joint.  

When standing, the veteran's right knee hyperextended and 
when walking the veteran had to flex his hip and knee to 
about 40 to 70 degrees in order to raise the right toes 
above the ground.  Active flexion of the right knee was to 
110 degrees.  There was hypersensitivity of the right 
knee, leg, foot, and ankle medially and laterally.  

The examination also revealed an involuntary tremor of the 
right ankle and foot when the veteran was resting and the 
right ankle was fixed at 30 degrees plantar flexion.  The 
examiner diagnosed the veteran as having, in part, 
multiple shrapnel wounds of the right leg, knee, ankle, 
and foot, right foot drop, post-surgical fractured right 
ankle, sensory neuropathy of the right lower extremity, 
tremor of the right ankle and foot, hypertrophic arthritis 
of the right ankle joint, traumatic changes of the right 
medial malleolus, and bone densities of the right ankle 
joint.  

Additionally, x-ray studies revealed a right talar 
breaking possibly associated with tarsal coalitions and a 
metallic bone screw at the level of the medial malleolus 
on right side with old post-traumatic changes.  

During the May 1995 VA examination, the veteran had 
complaints of having right leg pain.  The examiner noted 
muscle atrophy in the right lower leg and swelling and 
tenderness at the anterior and lateral aspect of the right 
ankle.  Furthermore, the examiner stated that deep tendon 
reflexes were decreased at +1.  The veteran was diagnosed 
as suffering from right leg pain.  

In an April 1996 letter, Dr. Imatani stated that he 
treated the veteran for leg and right ankle pain and 
diagnosed him as having, in part, an old right ankle 
fracture with moderately severe secondary traumatic 
arthritis and peroneal palsy of the right leg.  

In August 1996, the veteran underwent another VA 
examination.  The veteran again had complaints of right 
ankle and leg pain that was relieved by rest, elevation, 
and whirlpool treatments.  

Upon examination, the examiner reported that the veteran 
had right ankle swelling and walked with his right foot 
everted and dragging voluntarily because it was more 
comfortable.  The veteran was able to straighten out his 
right foot, but it caused pain in his ankle.  The veteran 
was not able to dorsiflex, evert, or flex his toes on his 
right foot and was able to invert his right foot within 
the limits of pain.  

The sensory examination revealed light touch and pinprick 
decrease and intact sensation in the triangular area 
between the first and the second toe on the dorsum of the 
right foot.  Proprioception was intact and the veteran 
exhibited decreased vibration on the right toe.  The 
veteran's ankle jerk was absent on the right foot.  

X-ray studies revealed severe degenerative changes and 
flattening to the distal tibia and proximal superior 
aspect of the talus.  Within the limits of the 
examination, due of pain, the examiner diagnosed the 
veteran as having paralysis of the right foot secondary to 
the injury of the right peroneal nerve.  

In a separate August 1996 VA examination, the veteran had 
complaints of having pain in his right ankle and leg.  The 
veteran kept his right knee stiff in extension and drug 
the foot in equinus.  

The right ankle was held in about 50 degrees of equinus 
and he was unable to dorsiflex or plantar flex because of 
pain.  There was no eversion of the right ankle passively 
or actively.  There was slight hypoesthesia on the right 
foot, but the examiner had difficulty determining 
sensation due to pain.  The examiner recommended fusion of 
the right ankle joint in slight equinus.  

During a September 1999 VA examination, the veteran stated 
that he was unable to dorsiflex his right foot and that he 
suffered from chronic weakness, pain, and achiness.  

Upon examination, the examiner stated that the right ankle 
was swollen and there was severe limitation of eversion 
and inversion.  There was also severe weakness of the 
anterior tibial and peroneal muscles.  

The examiner diagnosed the veteran as having a status post 
fracture and post-traumatic arthritis of the right ankle 
with swelling, limitation of motion and chronic pain.  The 
examiner also stated that the veteran exhibited post-
traumatic peroneal palsy with profound right leg weakness, 
foot drop, and loss of the right foot.  

In an undated VA examination report, which appears to have 
been dictated in October 1999, there was noted to be a 
marked right antalgic and broad-based gait with a dragging 
of toes of the right foot.  The right ankle had a fixed 
equines of approximately 25 degrees with severe 
tenderness.  The examiner diagnosed the veteran as having 
severe traumatic arthritis of the right ankle with 
secondary peroneal nerve palsy and a fixed equines 
deformity.  

In February 2000, the veteran underwent another VA 
examination with complaints of persistent right ankle pain 
and little use of his right ankle.  The examiner noted 
tenderness to palpation of the lower extremity and lateral 
malleolus.  There was no swelling or deformities, but 
there was an increased bony prominence to the right 
lateral malleolus.  

The veteran held his ankle in approximately 30 degrees of 
plantar flexion and range of motion was zero degrees 
dorsiflexion, plantar flexion, and subtalar motion.  The 
examiner diagnosed a shrapnel wound to the right anterior 
lower extremity and ankle and post open reduction and 
internal fixation of the right ankle.  

Finally, during the April 2001 VA examination, the veteran 
stated that he was unable to put any weight on his right 
ankle and that he experienced tenderness to palpation.  
The examiner noted that there was no swelling, but that 
there was an increase in all dimensions of the right 
ankle.  His range of motion was zero degrees dorsiflexion, 
plantar flexion and subtalar motion.  


Analysis

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the December 1994 Statement 
of the Case and June 1995, January 1998, and July 2002 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Furthermore, the veteran underwent VA 
examinations in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.  

It has been asserted that the service-connected right leg 
injury residuals should be assigned separate ratings.  

In general, disability evaluations are assigned by 
applying a schedule of ratings that represent, as far as 
can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge 
and consider all regulations which are potentially 
applicable as raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1995).  

The veteran is currently rated as 40 percent disabling 
pursuant to Diagnostic Code 5271-8521.  

According to Diagnostic Code 8521, a 40 percent maximum 
evaluation requires complete paralysis, including foot 
drop and slight droop of first phalanges of all toes, 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes; loss of 
abduction of the foot, weakness of adduction; anesthesia 
over the entire dorsum of the foot and toes.  See 38 
C.F.R. § 4.124a (2002).  

Likewise, Diagnostic Code 5271 allows a 10 percent rating 
for moderate limitation of motion of the ankle, and 20 
percent rating for marked limitation of motion.  Id.  

Furthermore, pursuant to 38 C.F.R. § 4.68, "[t]he combined 
ratings for disabilities of an extremity shall not exceed 
the rating for the amputation at the elective level, were 
amputation to be performed."  

Since the schedular criteria provide for a maximum 40 
percent rating for disability manifested by amputation of 
the leg below the knee, including amputation of the foot, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5165-5167, a 
combined rating in excess of 40 percent may not be 
assigned in this case under any Diagnostic Code.  

Thus, since the Board is bound by the applicable 
regulations, his claim for increase must be denied by 
operation of law.  The Board also finds that separately 
rating the service-connected right below-the-knee injuries 
residuals would serve no useful purpose in this regard.  



ORDER

The claim for an increased rating, greater than 40 
percent, for the service-connected right leg injury, to 
include peroneal nerve palsy, right foot drop, and right 
ankle fracture, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

